Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This office action is in response to the application filed 3/4/2021, wherein claims 1-10 are pending. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pliable base being designed to fit over the entire head of the user must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities: 
 Regarding claim 1, “the head of a user” should be changed to “a head of a user”  because “the head” is lacking antecedent basis.  Appropriate correction is required.

Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 1, it is unclear whether a “weight/heavy object” means a weight and heavy object or a weight or heavy object. Please clarify. The examiner notes that the prior art rejections would apply to either interpretation.
	Regarding claim 1, it is unclear what is meant by “for attachment to or for use on at least a portion of the head of a user, using a weight/heavy object near the user's head”. It is not clear who or what is using the weight/heavy object near the user’s head. The examiner is interpreting this to mean that the user is using a weight/heavy object near their  head however the way the limitation is written provides confusion.
	Regarding claim 3, it is unclear what is meant by “the pliable base is designed to fit over the entire head of the user” because it doesn’t appear from the figures that the pliable base would fit over the entire head of the user. Fig. 5 shows most of the head exposed. The examiner doesn’t find further explanation for this feature in the spec.
Regarding claim 5, it is unclear how the first side is designed to fit against the head of the user because the first side is covered by a layer of material. Did the applicant intend to claim the material having suction cups is designed to fit against the head of the user?
Regarding claim 6, it is unclear how the second side is designed to fit against the head of the user because the second side is covered by a layer of padding material. Did the applicant intend to claim the padding material is designed to fit against the head of the user?

All remaining claims are rejected as depending on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3,5-7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Santiago et al. (U.S. 20210007432).
Regarding claim 1, Santiago teaches a protection device (helmet including supplemental impact protection elements system, for example, figs. 12,13) for attachment to or for use on at least a portion of the head of a user (paras. 3, 6-8), using a weight/heavy object near the user's head (can be worn by a user using a weight and/or heavy object near the user’s head) comprising: a) a two-sided pliable base (supplemental impact protection element system excluding the base membrane, for example, 240 excluding 250, fig. 12A, para. 100); b) a first side of the pliable base (lower surface of supplemental impact protection element system, for example, lower surface of 240) covered with a material (outer surface of helmet for example 310)(para. 101) having a plurality of suction cups (paras. 141,142); and c) a second side of the pliable base (upper surface of supplemental impact protection element system, for example, upper surface of 240) covered with a padding material (250) (para. 102, flexible membrane would provide padding).
Regarding claim 2, Santiago teaches the pliable base is designed to fit on a face of the user (figs. 12A-13, would fit at least on sides and/or forehead of a user’s face).
Regarding claim 3, Santiago teaches the pliable base is designed to fit over the entire head of the user (“designed to..” is considered to recite a functionality of the claimed invention. The pliable base can be placed above the user’s head so that it fits over (above) the entire head of the user. The user’s head can be of a size so as to allow this functionality).
Regarding claim 5, Santiago teaches the first side is designed to fit against the head of the user (figs. 12A-13, first side faces toward the user).
Regarding claim 6, Santiago teaches the second side is designed to fit against the head of the user (“designed to..” is considered to recite a functionality of the claimed invention. The helmet can be oriented such that the second side faces toward the user and fits against the head of the user).
Regarding claim 7, Santiago teaches there is an attachment device for mounting the device on the head of the user (para.92, chin strap).
Regarding claim 9, Santiago teaches there are other devices attached to the protection device (320, 330, fig. 13, or chin strap and chinstrap connectors, para. 92).
Regarding claim 10, Santiago teaches the user is a weight lifter ( the user is part of the intended use of the claimed invention. The user can be a weightlifter).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pulju (U.S. Patent No. 3878563) in view of Simon et al. (U.S. 20180000179).
Regarding claim 1, Pulju teaches a protection device (10,25) for attachment to or for use on at least a portion of the head of a user (fig. 3), using a weight/heavy object near the user's head (can be worn by a user using a heavy weight and/or object near the user’s head) comprising: a) a two-sided pliable base (11 of 10); b) a first side of the pliable base (interior surface of 11 of 10) covered with a material (12)(col. 2, lines 40-48) (fig. 4); and c) a second side of the pliable base (exterior surface of 11 of 10) covered with a padding material (25)(col. 3, lines 15-17, col. 2, lines 40-48); but fails to teach the material covering the first side having a plurality of suction cups.
Simon teaches a similar mask device having a plurality of suction cups to hold the mask onto a user’s face (para. 61).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a plurality of suction cups to the material covering the first side of Pulju in view of Simon in order to better hold the mask in position on the user’s face (para. 61 of Simon).
Regarding claim 2, the Pulju/Simon combined reference teaches the pliable base is designed to fit on a face of the user (figs. 3,4).
Regarding claim 3, the Pulju/Simon combined reference teaches the pliable base is designed to fit over the entire head of the user ((“designed to..” is considered to recite a functionality of the claimed invention. The pliable base can be placed above the user’s head so that it fits over (above) the entire head of the user. The user’s head can be of a size so as to allow this functionality).
Regarding claim 4, the Pulju/Simon combined reference teaches there are cut-outs for eyes, nose, and mouth  (20,21,22) on the device (fig. 1) (col. 3, lines 3-5).
Regarding claim 5, the Pulju/Simon combined reference teaches the first side is designed to fit against the head of the user (figs. 3,4).
Regarding claim 6, the Pulju/Simon combined reference teaches the second side is designed to fit against the head of the user (“designed to..” is considered to recite a functionality of the claimed invention. The material of the mask is flexible and therefore the second side can fit against the head of the user, col. 2, lines 40-48).
Regarding claim 7, the Pulju/Simon combined reference teaches wherein there is an attachment device (30) for mounting the device on the head of the user (fig. 4).
Regarding claim 8, the Pulju/Simon combined reference teaches the attachment device is an elastic strap (col. 4, lines 1-11).
Regarding claim 9, the Pulju/Simon combined reference teaches there are other devices (each of 30) attached to the protection device (fig. 4).
Regarding claim 10, the Pulju/Simon combined reference teaches the user is a weightlifter (the user is part of the intended use of the claimed invention. The user can be a weightlifter).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/           Examiner, Art Unit 3732          


/KHOA D HUYNH/           Supervisory Patent Examiner, Art Unit 3732